              Case 2:20-cr-00132-RAJ Document 58 Filed 02/03/21 Page 1 of 2




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                        NO. CR20-132 RAJ
11
                               Plaintiff,
                                                         ORDER
12
13
                          v.
14
        JERON HANSON,
15
                               Defendant.
16
17         THE COURT has considered the stipulated motion to proceed with guilty plea by
18 video hearing, along with all the records and files in this case and the General Orders
19 currently in effect.
20         THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
21 and that a guilty plea by video hearing may take place as soon as practical, because
22 further delays in this case would cause serious harm to the interests of justice,” see
23 General Order No. 04-10, for the reasons set forth in the parties’ stipulation.
24         THE COURT ORDERS that the parties may proceed with a plea hearing by video
25 conference, consistent with current procedures established by this Court, and directs the
26 //
27 //
28 //

     United States v. Hanson, CR20-132 RAJ
     Order Authorizing Plea by Video - 1
              Case 2:20-cr-00132-RAJ Document 58 Filed 02/03/21 Page 2 of 2




 1 parties to consult with one another and the criminal-duty magistrate judge to schedule
 2 such a hearing at a mutually acceptable date and time.
 3         DATED this 3rd day of February, 2021.
 4
 5
 6
                                                   ARICHARD A. JONES
                                                    United States District Judge
 7
 8
 9 Presented by:
10 s/Peter Mazzone
11 PETER MAZZONE
   Attorney for Jeron Hanson
12
13
   s/Lyndsie R. Schmalz
14 LYNDSIE R. SCHMALZ
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Hanson, CR20-132 RAJ
     Order Authorizing Plea by Video - 2
